DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
Applicant argues the prior art of record fails to disclose or teach “ a parent magnet adapted for placement in the adjacent organ” and “one or more second magnets or magnetic materials adapted for placement in the gallbladder.” Specifically, that the second magnet or magnets be placed in the gallbladder while the parent magnet is in an adjacent organ to form an anastomosis. 
However, the claim is directed at a kit for creating a compression anastomosis.  The prior art discloses different possible locations within the gastrointestinal organs, and although does not explicitly state the gallbladder, the device is sized and configured to be placed within the gallbladder to form an anastomosis with an adjacent organ.  The claims are directed to a kit or apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. The functional limitations include “a parent magnet adapted for placement in the adjacent organ” and “one or more second magnets or magnetic material adapted for placement in the gallbladder. “  It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.  
Applicant argues that the limitation “an introducing device selected from the group consisting of a biliary catheter, and an endoscopic ultrasound guided fine needle aspiration needle and/or system” is not disclosed by the prior art.  Applicant argues that a biliary catheter is being used in an unconventional way, and would not be obvious to use as an introducing device.  
However, Surti et al. teaches using different types of catheters or instruments for placement of a first and second magnet assembly (paragraph 0020, 0021). It would have been obvious to one having ordinary skill in the art to provide the ideal instrument for placing different sizes, types or locations of magnets within the gastrointestinal system or within the abdominal cavity.  The claim only requires that the catheter being capable of being used within a bile duct to introduce magnets into the gallbladder, and a person of ordinary skill in the art would understand that in Mouw in combination with Surti et al., the introducing device (or biliary catheter) would be sized to fit the bile duct when one of the organs in the anastomosis is the gallbladder (to redirect bile, as disclosed in Mouw, paragraph 0003).  Examiner notes that “biliary catheter” is not being interpreted as a drainage catheter, but rather is interpreted as a catheter that can be used within the bile duct, wherein the interpretation is made for claim interpretation purposes rather than for a motivation to modify Mouw.  Therefore, modifying Mouw with Surti et al., such that the introducing instrument and the introducing device are different types of instruments would have occurred to one of ordinary skill in the art to facilitate treating different organs at opposing ends or different locations within the gastrointestinal system.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13, 14, 15, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Surti et al. US 2008/0208224.
Regarding claims 11 and 13, Mouw discloses a kit capable of creating a compression anastomosis between a gallbladder and an adjacent organ (magnetic anastomosis devices are used between various viscera for the purpose of redirecting fluids, including for example, organs of the abdominal cavity, gall bladder, common bile duct, stomach, duodenum, jejunum, paragraphs 0003, 0004, 0035, and would be capable of forming an anastomosis between a gallbladder and adjacent organ), comprising:
a parent magnet adapted for placement in the adjacent organ (ring 42 or assembly 40h(i)), being sized to fit within an introducing instrument 54 (figure 18, paragraph 0036) and adapted to create a compression anastomosis (paragraph 0035); one or more second magnets or magnetic materials adapted for placement in the gallbladder (paragraphs 0003, 0004, 0035, and would be capable of forming an anastomosis between a gallbladder and adjacent organ) to form a daughter magnet (magnets 44 making up magnet assembly 40h(ii) which may be considered the daughter magnet) adapted to be attracted to the parent magnet (paragraph 0035); and an introducing device being pre-loaded with one or more second magnets or magnetic materials (figure 19, all of the magnets are pre-loaded or within the introducing device together when inserted), wherein the parent magnet and the one or more second magnets are made of or coated with biocompatible materials (paragraph 0029, magnetic members may be made from or coated with material 58 to protect against corrosion), and wherein the parent magnet is a different shape or size than the daughter magnet (the parent magnets and daughter magnet assemblies may be of different size to form the compression anastomosis device, paragraphs 0025, 0033) and is adapted for delivery using a different type of instrument than the one or more second magnets or magnetic materials (the magnets may be adapted using a different instrument based on the size or shape or type of the magnet assembly being deployed). 
Mouw discloses the adjacent gastrointestinal organs being selected from the group consisting of the gallbladder and the stomach, the stomach and the duodenum, and the ileum and the colon (paragraphs 0003, 0004, the two viscera may comprise various combinations of the jejunum, the stomach, the common bile duct, and the duodenum, and the device would be configured and capable of anastomosis between the organs as claimed), but does not explicitly disclose an introducing device selected from the group consisting of a biliary catheter, and an endoscopic ultrasound guided fine needle aspiration needle and/or system, or explicitly that the introducing instrument and the introducing device are different types of instruments.
Surti et al. teaches an intestinal anastomosis device comprising a parent magnet 20a being inserted by an introducing instrument (figure 2, paragraph 0020, instrument being an enteroscope 50, or may be inserted by any other minimally invasive and/or endoscopic procedure for delivering a magnet), one or more second magnets 20b adapted to be attracted to the parent magnet to form a daughter magnet (figure 3), and an introducing device for inserting the second magnet, the first and second instruments being different types of instruments (figure 3, paragraph 0021; a catheter 54, or the like may be used to place a second magnet, additionally, placement of the second magnet may be additionally aided by fluoroscopy, ultrasound, fiber optics, or other known techniques), the gastrointestinal organs being selected from a group consisting of the gallbladder and stomach, the stomach and the duodenum, or the ileum and the colon (paragraph 0019).
Additionally, an anastomosis kit may be placed to form an anastomosis within any combination of the gastrointestinal organs (Mouw, paragraphs 0003, 0004; Surti et al, paragraph 0019), and depending upon the particular anastomosis procedure, the introducer device may be sized appropriately for insertion into a necessary organ. 
Therefore, it would be obvious to one having ordinary skill in the art before the invention to modify Mouw with a biliary catheter, when the anastomosis is to be placed within the bile duct to allow for the appropriate size, and may be considered a biliary catheter when the anastomosis is inserted through the bile duct.  Additionally, although a biliary catheter is generally known in the art as a drainage catheter, in this instance, it is not being used as such, but instead as an insertion device.  It would have been obvious to provide an introducing instrument and the introducing device being different types of instruments, as taught by Surti et al., as it is known in the art to provide various types of instruments or catheters as required for inserting various sizes or different locations within the gastrointestinal organs, and endoscope or other imaging techniques for guiding and placing a magnet assembly into the desired location.
Regarding claim 14 and 15, Mouw in combination with Surti et al. disclose a kit essentially as claimed, as discussed above, but does not explicitly disclose the magnet being introduced with the introducing, the introducing device having an outer diameter in the range of 10 Gauge to 25 Gauge, or 15 Gauge to 20 Gauge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an introducing device sized to accommodate the various sized magnets, including between 10 Gauge to 25 Gauge, or 15 Gauge to 20 Gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 16, Mouw discloses wherein at least one of the parent magnet further comprises a tissue attaching structure connected thereto (may comprise a jacket 82, and edges 84 to capture the tissue between the magnets (paragraph 0033) the parent magnet comprising a permanent magnet; or the parent magnet being generally disc shaped (for example, disc shape 17, may be a variety of shapes, paragraph 0030).
Regarding claim 19, Mouw discloses the one or more second magnets are further adapted to self-assemble into a larger magnetic structure upon introduction into an organ (magnets 44 form a bigger linear magnetic structure that will self-assemble into a larger diameter annular ring structure upon deployment, for example, figures 3, 17, paragraph 0036-0037).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Surti et al. US 2008/0208224 as discussed above, and further in view of Carson et al. US 6802847.
Regarding claim 17, Mouw in combination with Surti et al. disclose a tissue attaching structure, but fails to disclose the tissue attaching structure comprising a clip.
However, Carson et al. teaches kit comprising a first and second magnet for anastomosis between two hollow bodies (abstract), the parent magnet further comprising a tissue attaching structure connected thereto, the tissue attaching structure comprising a clip for further securing and enhancing the attachment of the magnetic anastomosis component against the tissue (column 28, lines 4-13, mechanical means may take various forms such as clips, hooks, staples, suture loops).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mouw and Surti et al. with a tissue attaching structure comprising a clip, as taught by Carson et al. to provide a mechanical means for further enhancing the attachment of the magnets with the tissue.
Claims 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouw US 2009/0125042 in view of Surti et al. US 2008/0208224 as discussed above, and further in view of Fox US 2008/0200934.
Regarding claims 18 and 20, Mouw in combination with Surti et al. discloses the kit essentially as claimed, but fails to disclose the one or more second magnets comprising a plurality of ball-bearings or a magnetic slurry or paste.
However, Fox teaches a kit for creating an anastomosis, comprising placing a first magnet 170 and one more second magnets 110 (figures 7, 18) the first magnet and second magnet material are attracted to form an anastomosis between a first and second tissue segment (paragraph 0045), the one or more second magnetic materials being beads, balls, pellets, dust, particles, or a slurry of magnetic material, paragraph 0042) as known substitutions for providing a magnetic materials for anastomosis.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the one or more magnets or magnetic material to be ball bearings or a slurry, as taught by Fox, and known substitutions in the art for magnetic anastomosis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                                      

/DIANE D YABUT/               Primary Examiner, Art Unit 3771